DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a first needle engagement portion configured to secure a first needle,” and “a second needle engagement portion configured to secure a second needle,” “an aspiration structure…causes aspiration of an area interest by the first needle and the second needle to collect a set of tissue samples” in claim 1, “an adjustment component…causes movement of the second needle engagement portion from a first position to a second position” in claim 3, “a first portion configured to engage a first needle,” “a second portion configured to engage a second needle,” and “an adjustment mechanism coupled to the second portion to adjust a position of the second portion” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsky et al. (US 2016/0000415) (“Belsky” hereinafter) in view of Paradis (US 2019/0374247).
In regards to claim 1, Belsky discloses a device comprising: 
a first needle engagement portion (i.e., a base associated with the needle within the handle) configured to secure a first needle (115, 210) (see par 0016, 0030 & 0037); 
a second needle engagement portion (i.e., a base associated with the needle within the handle) configured to secure a second needle (115, 210) (see par 0016, 0030 & 0037); and 

    PNG
    media_image1.png
    545
    142
    media_image1.png
    Greyscale

a handle portion (i.e., handle or base) (see at least par 0010, 0016, 0030, 0035-0037, 0040, 0043 & 0054) comprising an aspiration structure (i.e., suction source), the aspiration structure (i.e., suction source) (see at least par 0036-0037, 0044-0045 & 0047) comprising a cavity coupled to: 
the first needle engagement portion (i.e., a base associated with the needle within the handle); and 
the second needle engagement portion (i.e., a base associated with the needle within the handle); 
wherein actuation of the aspiration structure (i.e., suction source) causes aspiration of an area interest by the first needle (115, 210) and the second needle (115, 210) to collect a set of tissue samples (see at least par 0036-0037, 0044-0045 & 0047).  
Belsky discloses a device, as described above, that fails to explicitly teach a device comprising a first tube portion and a second tube portion. 
However, Paradis teaches that it is known to provide a device comprising an aspiration structure (i.e., suction source) comprising a cavity coupled to: the first needle engagement portion 3 by a first tube portion 12; and the second needle engagement portion 3 by a second tube portion 12 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky with a first tube portion and a second tube portion as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Belsky discloses the device of claim 1, further comprising an adjustment component (i.e., control mechanism(s), knob(s) and/or control dial(s)) operatively coupled to the second needle engagement portion (i.e., a base associated with the needle within the handle) (see at least par 0014, 0016, 0032, 0035, 0037, 0040 & 0043).  
In regards to claim 3, Belsky discloses the device of claim 2, wherein the adjustment component (i.e., control mechanism(s), knob(s) and/or control dial(s)) causes movement of the second needle engagement portion (i.e., a base associated with the needle within the handle) from a first position to a second position (see at least par 0014, 0016, 0032, 0035, 0037, 0040 & 0043).  
In regards to claim 4, Belsky discloses the device of claim 1, wherein the first needle engagement portion (i.e., a base associated with the needle within the handle) is (selectively) arranged at a fixed position (see at least fig. 2G and par 0014, 0016, 0032, 0035, 0037, 0040 & 0043).  
In regards to claim 5, Belsky discloses the device of claim 4, wherein a position of the second needle engagement portion (i.e., a base associated with the needle within the handle) is adjustable relative to the fixed position of the first needle engagement portion (i.e., a base associated with the needle within the handle) (see at least fig. 2G and par 0043).  
In regards to claim 6, Belsky discloses the device of claim 1, that fails to explicitly teach a device further comprising a bracket coupled to the first needle engagement portion and the second needle engagement portion. However, Paradis teaches that it is known to provide a device comprising a bracket (i.e., gantry) coupled to the first needle engagement portion 3 and the second needle engagement portion 3 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky further comprising a bracket coupled to the first needle engagement portion and the second needle engagement portion as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Belsky discloses the device of claim 6, that fails to explicitly teach a device wherein the bracket comprising a channel in which the second needle engagement portion traverses in response to an adjustment of a position of the second needle engagement portion. However, Paradis teaches that it is known to provide a device wherein the bracket (i.e., gantry) comprising a channel (i.e., space therewithin) in which the second needle engagement portion 3 traverses in response to an adjustment of a position of the second needle engagement portion 3 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky wherein the bracket comprising a channel in which the second needle engagement portion traverses in response to an adjustment of a position of the second needle engagement portion as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Belsky discloses the device of claim 1, wherein the set of samples comprises a first sample associated with the first needle (115, 210) and a second sample associated with the second needle (115, 210) (see at least par 0016, 0039, 0042 & 0053).  
In regards to claim 9, Belsky discloses the device of claim 1, further comprising one or more indicators (i.e., signing measurement indications or panel(s)) associated with a position of the second needle engagement portion (i.e., a base associated with the needle within the handle) relative to the first needle engagement portion (i.e., a base associated with the needle within the handle) (see at least figs. 1D & 2G and par 0035 & 0043).  
In regards to claim 10, Belsky discloses the device of claim of claim 1, that fails to explicitly teach a device further comprising: a first tube portion extending from the aspiration structure to the first needle engagement portion; and a second tube portion extending from the aspiration structure to the second needle engagement portion. However, Paradis teaches that it is known to provide a device further comprising: a first tube portion 12 extending from the aspiration structure (13, 14) to the first needle engagement portion 3; and a second tube portion 12 extending from the aspiration structure (13, 14) to the second needle engagement portion 3 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky further comprising: a first tube portion extending from the aspiration structure to the first needle engagement portion; and a second tube portion extending from the aspiration structure to the second needle engagement portion as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Belsky as modified by Paradis discloses the device of claim 10, that fails to explicitly teach a device wherein a first length of the first tube portion is less than a second length of the second tube portion. However, since Paradis teaches that is known to provide a device wherein a first length of the first tube portion is the same as a second length of the second tube portion (see at least fig. 6),it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Belsky as modified by Paradis to have a first length of the first tube portion that is less than a second length of the second tube portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Belsky as modified by Paradis would not operate differently with the claimed relative length and since the length of the tube portion is intended to transfer vacuum to the first and/or second tube with the claimed relative length range, the device would function appropriately having the claimed tube portion length. Further, applicant places no criticality on the range claimed, indicating simply that the relative lengths of the first and second tube portions “can” be within the claimed range (see original specification at par 0036 thereof).
In regards to claim 12, Belsky discloses a medical device comprising: 
a first portion (i.e., separate containment and extraction area and/or port) configured to engage a first needle (115, 210) (see at least par 0042 & 0053); 

    PNG
    media_image1.png
    545
    142
    media_image1.png
    Greyscale

a second portion (i.e., separate containment and extraction area and/or port) configured to engage a second needle (115, 210) (see at least par 0042 & 0053); 
an adjustment mechanism (i.e., control mechanism(s), knob(s) and/or control dial(s)) coupled to the second portion (i.e., separate containment and extraction area and/or port) to adjust a position of the second portion (i.e., separate containment and extraction area and/or port) (see at least par 0014, 0016, 0032, 0035, 0037, 0040 & 0043);
a structure (i.e., suction source) coupled to: 
the first portion (i.e., separate containment and extraction area and/or port); and 
the second portion (i.e., separate containment and extraction area and/or port) (see at least par 0036-0037, 0044-0045 & 0047).  
Belsky discloses a medical device, as described above, that fails to explicitly teach a device comprising a first connector and a second connector. 
However, Paradis teaches that it is known to provide medical device comprising a structure (13, 14) coupled to: the first portion 3 via a first connector 12; and the second portion 3 via a second connector 12 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky comprising a first connector and a second connector as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Belsky discloses the medical device of claim 12, wherein the structure comprises an aspiration structure (i.e., suction source) (see at least par 0036-0037, 0044-0045 & 0047).  
In regards to claim 14, Belsky discloses the medical device of claim 13, that fails to explicitly teach a device wherein the first connector comprises a first tube and the second connector comprises a second tube. However, Paradis teaches that it is known to provide a device wherein the first connector comprises a first tube 12 and the second connector comprises a second tube 12 (see at least figs. 1 & 4-6 and par 0035 & 0038-0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky wherein the first connector comprises a first tube and the second connector comprises a second tube as taught by Paradis since such a modification would amount to applying a known technique (i.e., as taught by Paradis) to a known device (i.e., as taught by Belsky) ready for improvement to achieve a predictable result such as placing the device in the appropriate location, such that the location and orientation of the needle, needles, or needle guides appear optimal  based on the operator’s knowledge of the anatomy (see at least par 0051 of Paradis)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Belsky discloses the medical device of claim 14, wherein interaction with the aspiration structure (i.e., suction source) causes an aspiration action to collect a first sample via the first needle (115, 210) and a second sample via the second needle (115, 210) (see at least par 0036-0037, 0044-0045 & 0047).  
In regards to claim 18, Belsky discloses the medical device of claim 12, wherein the first portion (i.e., separate containment and extraction area and/or port) is configured at a (relatively) fixed position (see at least fig. 2G).  
In regards to claim 19, Belsky discloses the medical device of claim 12, wherein the first needle (115, 210) is removable (i.e., whether intended to do so or not) from the first portion (i.e., separate containment and extraction area and/or port) and the second needle (115, 210) is removable from the second portion (i.e., separate containment and extraction area and/or port) (see at least par 0042 & 0053).  
Claim(s) 16-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsky (‘415) in view of Paradis (‘247) further in view of Rusnak (US 2010/0280408).
In regards to claim 16, Belsky as modified by Paradis discloses the medical device of claim 12, that fails to explicitly teach a device wherein interaction with the structure causes a capillary action to collect a first sample via the first needle and a second sample via the second needle. However, Rusnak teaches that it is known to provide a device wherein interaction with the structure causes a capillary action to collect a sample via the needle (214, 300) (see at least figs. 10 & 12 and par 0008, 0014, 0052 & 0056). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky as modified by Paradis wherein interaction with the structure thereof causes a capillary action, as taught by Rusnak, to collect a first sample via the first needle and a second sample via the second needle as taught by Belsky in order to more effectively harvest different types of tissue samples, some of which may not require aspiration. 
In regards to claim 17, Belsky discloses the medical device of claim 16, wherein the first sample is drawn into the first needle (115, 210) and the second sample is drawn into the second needle (115, 210) (see at least par 0036-0037, 0044-0045 & 0047).  
In regards to claim 20, Belsky as modified by Paradis discloses the medical device of claim 12, that fails to explicitly teach a device wherein the first portion comprises a first luer locking mechanism and the second portion comprises a second luer locking mechanism. However, Rusnak teaches that it is known to provide a device wherein a portion configured to engage a needle comprises a first luer locking mechanism (see at least figs. 1, 4-5 & 10 and par 0015, 0037, 0039-0040, 0045, 0047-0048 & 0056). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Belsky as modified by Paradis wherein the first and second portions thereof comprise a luer locking mechanism as taught by Rusnak since Rusnak teaches that a luer lock mechanism is a standard connector for a hypodermic needle (see at least par 0015 thereof). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,415,182 to Chin et al. discloses a multiple needle biopsy instrument.
US 2018/0256138 to Araujo discloses selectively extandable and retractable biopsy devices.
US 6,146,594 to De Graaff et al. discloses a syringe array with adjustable needle spacing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791